In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-07-598 CR

NO. 09-07-599 CR

____________________


HONOEL REGULO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause Nos. 06-12-12522-CR and 07-05-05019-CR




MEMORANDUM OPINION
	Honoel Regulo was convicted and sentenced on indictments for burglary of a building
and delivery of marijuana.  Regulo filed notice of appeal on November 8, 2007.  The trial
court entered certifications of the defendant's right to appeal in which the court certified that
these are plea-bargain cases and the defendant has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The trial court's certifications have been provided to the Court of Appeals by the
district clerk.
	On December 3, 2007, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within fifteen days of the date of the notices and
made a part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.
	Because certifications that show the defendant has the right of appeal have not been
made part of the records, the appeals must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.



						______________________________
							STEVE McKEITHEN
							         Chief Justice
 
Opinion Delivered January 16, 2008
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.